Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Recro Pharma Inc. We consent to the incorporation by reference in the Registration Statements (Nos. 333-208750, 333-208749, 333-206309, and 333-194730) on Form S-8, (No. 333-206492) on Form S-3, and (No. 333-201841) on Form S-1 of Recro Pharma, Inc. of our report dated March9, 2017, with respect to the consolidated balance sheets of Recro Pharma, Inc. and Subsidiaries as of December31, 2016 and 2015, and the related consolidated statements of operations, shareholders’ equity, and cash flows for the years then ended, which report appears in the December31, 2016 annual report on Form 10-K of Recro Pharma, Inc. /s/ KPMG LLP Philadelphia, Pennsylvania March 9, 2017
